JONES, J.
The defendant, Swimp William Edens, was convicted in the county court of Kiowa county of the crime of driving an automobile while under the influence of intoxicating liquor, and was sentenced to pay a fine of $1 and costs, and has appealed.
The petition in error alleges that the verdict was not sustained by the evidence. However,' no brief has been filed on behalf of the accused and no appearance was made in his behalf at the time the case was assigned for oral argument.
We have examined the record. The evidence is abundantly sufficient to sustain the verdict. Two highway patrolmen, who made the arrest of the accused, and two deputy sheriffs, who were present at the courthouse at the time he was placed in jail, testified that the accused was drunk.
The judgment is affirmed.
BRETT, P. J., and POWELL, J., concur.